DETAILED ACTION
This office action is a response to the application filed 30 September 2020 claiming benefit of provisional application 62/910,587 filed 4 October 2019, wherein claims 1-14 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2021/0105731 A1) in view of Muruganathan et al. (US 2021/0321353 A1), hereafter referred Muruganathan, further in view of “Discussion on uplink timing advance and RACH procedure” from 3GPP TSG RAN WG1 #96bis dated 8-12 April 2019, hereafter referred Sony.  Sony was cited by applicant’s IDS filed 5 April 2021.

Regarding claim 1, Lin teaches a user equipment (UE), comprising: 
one or more non-transitory computer-readable media containing computer-executable instructions embodied therein (Lin, [0348]; algorithms embodied in software module executed by a processor); and 
at least one processor coupled to the one or more non-transitory computer-readable media (Lin, [0348]; algorithms embodied in software module executed by a processor), the at least one processor configured to execute the computer-executable instructions to: 
receive downlink control information (DCI) on a downlink (DL) channel of a non- terrestrial network (NTN), the DL channel reception ending in a first slot (Lin, [0144]-[0149]; the UE receives the DCI until the beginning of the first slot from the base station where the base station may operate in a NTN scenario).
Lin does not expressly teach transmit an uplink (UL) transmission on a UL channel of the NTN in a second slot; wherein the second slot is separate from the first slot by a timing offset.
However, Muruganathan teaches transmit an uplink (UL) transmission on a UL channel of the NTN in a second slot; wherein the second slot is separate from the first slot by a timing offset (Muruganathan, [0017]-[0019]; a wireless device performs uplink transmission in an uplink slot in response to receiving a downlink transmission in a downlink slot, where the uplink frame timing is time advanced from the downlink frame timing by an offset value and/or timing advance).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).
Lin in view of Muruganathan does not expressly teach wherein a duration of the timing offset is dependent on a type of the UL transmission and a numerology of the UL transmission.
However, Sony teaches wherein a duration of the timing offset is dependent on a type of the UL transmission and a numerology of the UL transmission (Sony, p. 3, Section 2.3; the uplink transmission timing depends on the formula which includes whether it is PUSCH or PUCCH and K2 is based on the numerology of PUSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin in view of Muruganathan to include the above recited limitations as taught by Sony in order to account for long propagation delays for NTN systems (Sony, p.1, Section 2: Discussion).

Regarding claim 8, Lin teaches a method by a user equipment (UE), the method comprising: 
receiving downlink control information (DCI) on a downlink (DL) channel of a non- terrestrial network (NTN), the DL channel reception ending in a first slot (Lin, [0144]-[0149]; the UE receives the DCI until the beginning of the first slot from the base station where the base station may operate in a NTN scenario).
Lin does not expressly teach transmitting an uplink (UL) transmission on a UL channel of the NTN in a second slot; wherein the second slot is separate from the first slot by a timing offset.
However, Muruganathan teaches transmitting an uplink (UL) transmission on a UL channel of the NTN in a second slot; wherein the second slot is separate from the first slot by a timing offset (Muruganathan, [0017]-[0019]; a wireless device performs uplink transmission in an uplink slot in response to receiving a downlink transmission in a downlink slot, where the uplink frame timing is time advanced from the downlink frame timing by an offset value and/or timing advance).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).
Lin in view of Muruganathan does not expressly teach wherein a duration of the timing offset is dependent on a type of the UL transmission and a numerology of the UL transmission.
However, Sony teaches wherein a duration of the timing offset is dependent on a type of the UL transmission and a numerology of the UL transmission (Sony, p. 3, Section 2.3; the uplink transmission timing depends on the formula which includes whether it is PUSCH or PUCCH and K2 is based on the numerology of PUSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin in view of Muruganathan to include the above recited limitations as taught by Sony in order to account for long propagation delays for NTN systems (Sony, p.1, Section 2: Discussion).

Regarding claims 3 and 10, Lin in view of Muruganathan further in view of Sony teaches the UE of claim 1 and the method of claim 8 above.  Further, Lin teaches wherein: 
the DL channel is a Physical Downlink Control Channel (PDCCH) (Lin, [0095]; receive PDCCH); 
the UL channel is a Physical Uplink Shared Channel (PUSCH) (Lin, [0097]; transmit PUSCH).
Lin does not expressly teach the UL transmission on the PUSCH is scheduled by the DCI, and is transmitted on slot [n * 2µPUSCH-µPDCCH] + K2 + Koffset, the PDCCH reception ending in slot n, µPUSCH being a subcarrier spacing of the PUSCH, µPDCCH being a subcarrier spacing of the PDCCH, K2 being an offset value based on a numerology of the PUSCH, and Koffset being an additional offset value for compensating a required timing advance (TA) and a processing delay for operation in the NTN.
However, Muruganathan teaches the UL transmission on the PUSCH is scheduled by the DCI, and is transmitted on slot [n * 2µPUSCH-µPDCCH] + K2 + Koffset, the PDCCH reception ending in slot n, µPUSCH being a subcarrier spacing of the PUSCH, µPDCCH being a subcarrier spacing of the PDCCH, K2 being an offset value based on a numerology of the PUSCH, and Koffset being an additional offset value for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Muruganathan, [0152]; the slot where the UE shall transmit the PUSCH are determined by K2 and Xdelayslots as the equation).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).

Regarding claims 4 and 11, Lin in view of Muruganathan further in view of Sony teaches the UE of claim 1 and the method of claim 8 above.  Further, Lin teaches wherein:
the DL channel is a Physical Downlink Control Channel (PDCCH) (Lin, [0095]; receive PDCCH); 
the UL channel is a Physical Uplink Shared Channel (PUSCH) (Lin, [0097]; transmit PUSCH).
Lin does not expressly teach the UL transmission includes Channel State Information (CSI); and
the CSI on the PUSCH is transmitted on slot [n * 2µPUSCH-µPDCCH] + K + Koffset, the PDCCH reception ending in slot n, µPUSCH being a subcarrier spacing of the PUSCH, µPDCCH being a subcarrier spacing of the PDCCH, K being an offset value indicated in the DCI, and Koffset being an additional offset value for compensating a required timing advance (TA) and a processing delay for operation in the NTN.
However, Muruganathan teaches the UL transmission includes Channel State Information (CSI) (Muruganathan, [0148]-[0151]; CSI transmission on PUSCH); and
the CSI on the PUSCH is transmitted on slot [n * 2µPUSCH-µPDCCH] + K + Koffset, the PDCCH reception ending in slot n, µPUSCH being a subcarrier spacing of the PUSCH, µPDCCH being a subcarrier spacing of the PDCCH, K being an offset value indicated in the DCI, and Koffset being an additional offset value for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Muruganathan, [0152]; the slot where the UE shall transmit the PUSCH are determined by K2 and Xdelayslots as the equation).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).

Regarding claims 5 and 12, Lin in view of Muruganathan further in view of Sony teaches the UE of claim 1 and the method of claim 8 above.  Lin does not expressly teach wherein:
the UL transmission includes Channel State Information (CSI);
a CSI reference resource is provided in the DL transmission in slot n – nCSI_ref, where n = [(n’ – Koffset)*2µDL/2µUL], nCSI_ref being an offset value determined by the UE, the CSI transmission being in slot n’, µDL being a subcarrier of the DL channel, µUL being a subcarrier spacing of the UL channel, and Koffset being an additional offset value for compensating a required timing advance (TA) and a processing delay for operation in the NTN.
However, Muruganathan teaches wherein:
the UL transmission includes Channel State Information (CSI) (Muruganathan, [0148]-[0151]; CSI transmission on PUSCH);
a CSI reference resource is provided in the DL transmission in slot n – nCSI_ref, where n = [(n’ – Koffset)*2µDL/2µUL], nCSI_ref being an offset value determined by the UE, the CSI transmission being in slot n’, µDL being a subcarrier of the DL channel, µUL being a subcarrier spacing of the UL channel, and Koffset being an additional offset value for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Muruganathan, [0152] and [0167]; the UE determines the reference uplink slot as m’=m and transmits aperiodic PUSCH in slot m’+K, where K is determined in embodiment 2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).

Regarding claims 6 and 13, Lin in view of Muruganathan further in view of Sony teaches the UE of claim 1 and the method of claim 8 above.  Further, Lin teaches wherein:
the DCI triggering aperiodic Sounding Reference Signal (SRS) transmissions (Lin, [0077]; a field value in DCI format indicates the UE to transmit SRS in the set of symbols of the slot);
Lin does not expressly teach wherein the DCI is received in slot n, the UL transmission includes the aperiodic SRS transmissions in each of the triggered aperiodic SRS resource sets in slot [n*2 µSRS/µPDCCH] + k + Koffset, the DCI triggering the aperiodic SRS transmissions ending in slot n, µSRS being a subcarrier spacing of the triggered SRS transmission, µPDCCH being a subcarrier spacing of the PDCCH, k being an offset value indicated in the DCI, and Koffset being an additional offset value for compensating a required timing advance (TA) and a processing delay for operation in the NTN.
However, Muruganathan teaches wherein the DCI is received in slot n (Muruganathan, [0152]; where n is the Downlink slot with the scheduling DCI received), the UL transmission includes the aperiodic SRS transmissions in each of the triggered aperiodic SRS resource sets in slot [n*2 µSRS/µPDCCH] + k + Koffset, the DCI triggering the aperiodic SRS transmissions ending in slot n, µSRS being a subcarrier spacing of the triggered SRS transmission, µPDCCH being a subcarrier spacing of the PDCCH, k being an offset value indicated in the DCI, and Koffset being an additional offset value for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Muruganathan, [0152]; the slot where the UE shall transmit the PUSCH are determined by K2 and Xdelayslots as the equation).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005])

Regarding claims 7 and 14, Lin in view of Muruganathan further in view of Sony teaches the UE of claim 1 and the method of claim 8 above.  Further, Lin teaches wherein:
the DL channel is a Physical Downlink Shared Channel (PDSCH) having a Random Access Response (RAR) message ending in slot n (Lin, [0100]-[0101]; the TA value is signaled to the UE in a Random Access Response (RAR) message), the RAR message being response to a Physical Random Access Channel (PRACH) preamble transmitted by the UE (Lin, [0097]; the UE is configured to transmit PRACH);
the UL channel is a Physical Uplink Shared Channel (PUSCH) (Lin, [0121]; UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI);
the UL transmission includes at one transport block (TB) (Lin, [0121]; UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI);
the TB on the PUSCH is transmitted in slot n’ + K2 + Δ + Koffset, where n’ = [n * 2µPUSCH-µPDSCH], µPUSCH being a subcarrier spacing of the PUSCH, µPDCCH being a subcarrier spacing of the PDCCH, K2 being an offset value based on a numerology of the PUSCH, Δ being an additional subcarrier spacing specific slot delay value for a first transmission of the PUSCH scheduled by the RAR message, and Koffset being an additional offset value for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Lin, [0122]-[0126]; the slot where the UE shall transmit the PUSCH is given in that equation where an additional delay with the subcarrier spacing can impact the UL timing).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Muruganathan further in view of Sony as applied to claims 1 and 8 above, and further in view of “FL summary#0 for physical layer control procedures for NTN” from 3GPP TSG-RAN WG1 Meeting #98 dated 26-30 August 2019, hereafter referred Ericsson.  Ericsson was cited by applicant’s IDS filed 5 April 2021.

Regarding claims 2 and 9, Lin in view of Muruganathan further in view of Sony teaches the UE of claim 1 and the method of claim 8 above.  Further, Lin teaches wherein: 
the DL channel is a Physical Downlink Control Channel (PDCCH) (Lin, [0095]; receive PDCCH); 
the UL channel is a Physical Uplink Control Channel (PUCCH) (Lin, [0097]; transmit PUCCH).
Lin does not expressly teach the UL transmission includes a Hybrid Automatic Repeat Request (HARQ)- Acknowledgement (ACK).
However, Muruganathan teaches the UL transmission includes a Hybrid Automatic Repeat Request (HARQ)- Acknowledgement (ACK) (Muruganathan, [0112]; HARQ-ACK is transmitted in PUCCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin to include the above recited limitations as taught by Muruganathan in order to improve uplink transmission timing (Muruganathan, [0005]).
Lin in view of Muruganathan further in view of Sony does not expressly teach the HARQ-ACK on the PUCCH is transmitted on slot [n * 2µPUCCH-µPDCCH] + K1 + Koffset, the PDCCH reception ending in slot n, µPUCCH being a subcarrier spacing of the PUCCH, µPDCCH being a subcarrier spacing of the PDCCH, K1 being an offset value indicated in the DCI, and Koffset being an additional offset value for compensating a required timing advance (TA) and a processing delay for operation in the NTN.
However, Ericsson teaches the HARQ-ACK on the PUCCH is transmitted on slot [n * 2µPUCCH-µPDCCH] + K1 + Koffset, the PDCCH reception ending in slot n, µPUCCH being a subcarrier spacing of the PUCCH, µPDCCH being a subcarrier spacing of the PDCCH, K1 being an offset value indicated in the DCI, and Koffset being an additional offset value for compensating a required timing advance (TA) and a processing delay for operation in the NTN (Ericsson, p. 3-4, Section 2.4; the scheduling of the slot is proposed to be according to the given equations).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lin in view of Muruganathan further in view of Sony to include the above recited limitations as taught by Ericsson in order to consider and discuss possible solutions for physical layer control procedures of NTN (Ericsson, p.1, Section 1: Introduction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416